Dismissed and Memorandum Opinion filed January 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00731-CV
                                   ____________

                           JAMEEL A. COOK, Appellant

                                           V.

                            DEUTSCHE BANK, Appellee


                   On Appeal from the County Court at Law No. 4
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCV-045259


                     MEMORANDUM                    OPINION

      This appeal is from a judgment signed July 18, 2011. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On December 14, 2011, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid for the record and provided this court with proof of payment. See Tex. R.
App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.




                                            2